Citation Nr: 9912520	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches and dizziness 
(other than related to service connected hypertension); a 
skin rash disorder; nervousness and post traumatic stress 
disorder (PTSD), to include the disorders being due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The appellant had active service from February 1974 to 
February 1978, and November 1990 to July 1991.  The instant 
claim arises, mostly, from his second period of service.  He 
served in the Southwest Asian theater of operations during 
the Persian Gulf War from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The jurisdiction of the case is now with the RO 
in Montgomery, Alabama.  That is the certifying RO.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and to ensure full compliance 
with due process requirements.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.103, 3.159 (1998).  This 
duty to assist involves obtaining relevant medical reports, 
opinions, and examinations where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Regarding the issue of service connection for headaches and 
dizziness, it is noted that the appellant is service 
connected for hypertension, with symptomatology in service 
which included headaches and dizziness.  To the extent the 
headaches and dizziness are related to that disorder, they 
are considered in the evaluation assigned for that disorder.  
Thus, the service connection claim is for headaches and 
dizziness other that those associated with the service 
connected hypertension, although for the sake of convenience 
herein, it is described just as headaches, and dizziness.  In 
the alternative, to the extent the contentions may represent 
a claim for separate compensable ratings for headaches and 
dizziness, such claim should be filed with specificity at the 
RO.  

Regarding the issue of PTSD, it is noted that the appellants 
claim includes PTSD as  a symptom of an undiagnosed illness.  
As PTSD is not a "symptom," but a diagnosis, the claim is 
considered as service connection for PTSD, and is separately 
discussed below.

The RO performed development of the veteran's claim and, 
adjudicated the issues pertaining to his Persian Gulf service 
in February 1995.  In essence, he was denied service 
connection for the claims represented above, as secondary to 
an undiagnosed illness because the symptomatology was not 
manifested to a compensable degree within a two year 
presumptive period after returning from the Persian Gulf.  

In 1997, 38 C.F.R. § 3.317, was amended by 62 Fed. Reg. 
23138- 23139 (1997) (codified at 38 C.F.R. § 3.317 (1998)), 
and provides that a veteran shall receive compensation from 
the VA where he exhibits objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
provided that the disability became manifest during military 
service in the Southwest Asia theater of operations or became 
manifest to a compensable degree through December 31, 2001, 
and where the disability in question cannot be attributed to 
any known clinical diagnosis. Disabilities existing for six 
months or more are considered chronic.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders. 38 C.F.R. § 3.317(b) (1998).  

Further, as the service connection criteria for the instant 
issues has been revised, review consistent with the new 
criteria is indicated, after the other development requested 
is accomplished.  Furthermore, the record indicates that the 
veteran failed to report for a neurological examination on 
three separate occasions.  In view of the foregoing, the 
veteran is to be offered an additional opportunity for a 
complete neurological evaluation.  

In addition, following recent examination, additional 
dermatological consult was recommended.  It does not appear 
that such consult was accomplished, or if so, that the 
records are associated with the claims folder.  Moreover, the 
appellant has reported some outpatient treatment at the 
dermatology clinic, and those records are not on file.

Furthermore, the appellant indicated that he wanted a hearing 
both before the Board and at the RO.  The request for the 
Board hearing was withdrawn, but it is not clear whether he 
still desires a hearing at the RO.

The veteran contends, in part, that he has PTSD as a result 
of his service in the Persian Gulf.  He has also asserted 
that he saw soldiers killed during his first period of 
service.  The Board notes that there is VA Medical Center 
(VAMC) medical evidence in the claims file of a current 
diagnosis of PTSD.  More recently, however, there were 
findings said to be consistent with PTSD, but not sufficient 
to sustain a diagnosis.  This matter must be clarified.

While this case was undergoing development, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) entered a decision 
in the case of Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
holding in this case, and the VA's use of the 4th edition of 
the Diagnostic and Statistic Manual (DSM IV) require 
additional development and initial consideration by the RO.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  Although the RO made some efforts to 
obtain details about the veteran's military service, the 
Board concludes that in this case further efforts are 
warranted under the duty to assist. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

It may be possible that a veteran who did not have a combat 
MOS and did not receive combat awards or decorations 
nevertheless "engaged in combat with the enemy."  However, 
unless other service department evidence can be developed to 
show such engagement, the veteran must provide evidence to 
corroborate his testimony that the stressor he claims to have 
experienced in service actually did occur.  38 C.F.R. § 
3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991); 
Zarycki v. Brown, 6 Vet. App. at 92, citing Manual M21-1, 
Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. at 193.  
If upon remand the RO is unsuccessful in developing evidence 
to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence. West v. Brown, 7 
Vet. App. 70, 78-79 (1994).  

As such, this case is REMANDED for the following actions:

1. The RO should develop the issue of 
service connection based on exposure to 
environmental agents in the Persian Gulf 
War, as well as combat stressors.  To 
this end, the veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment of any 
health care providers who have treated 
him for his claimed; headaches; 
dizziness; skin rash; nervousness; PTSD, 
as well as his other noted symptoms such 
as fatigue; loss of strength; upset 
stomach, chest pains; and any other 
disorders since his return from the 
Persian Gulf, to the extent such records 
are not currently on file. After securing 
the necessary release, the RO should 
obtain these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. The RO 
should contact the veteran and ascertain 
whether he is willing to report for an 
examination and notify him of the 
provisions of 38 C.F.R. § 3.655 as they 
pertain to failure to report for 
examinations.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998) 

2.  Regarding, the claim for PTSD, the RO 
should request that the veteran provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail, as well as statements of fellow 
service members. The veteran is hereby 
informed that the  Court has held that 
asking the veteran to provide underlying 
facts, i.e. the names of individuals 
involved, the dates and the places where 
the claimed events occurred does not 
constitute either an impossible or 
onerous burden. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

3.  When the additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors, and names of reported killed 
or wounded by appellant.  This summary, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Records (USASCRUR) 
formerly United States Army and Joint 
Services Environmental Support Group 
(ESG), or other appropriate organization.  
This organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  Again, this will be dependent 
on sufficient information being assembled 
so that such search can be made.  The 
need for the appellant's cooperation in 
this matter can not be over emphasized.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

5. Thereafter, but whether additional 
records are obtained or not, the 
appellant should be scheduled for 
examination by VA physicians, as 
determined to be indicated, to include, 
psychiatric, neurological, pulmonary, 
cardiovascular, gastrointestinal, and 
dermatology specialists as needed, in 
order to determine the nature, etiology, 
and severity of all systemic 
manifestations of his undiagnosed 
illness, PTSD, and to delineate any 
symptoms attributed to the service 
connected hypertension.  The entire 
claims folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report.  All 
indicated tests and studies should be 
performed. It is crucial that the 
symptoms related to and caused by Persian 
Gulf syndrome be specifically set forth.  
Specifically, the examiners are requested 
to determine whether reported 
symptomatology and current clinical 
findings are part and parcel of Persian 
Gulf Syndrome, hypertension, or 
otherwise, and an opinion as to the 
degree of functional impairment 
associated therewith with each symptom or 
disorder should be provided.  Due to the 
complexity of diagnosing Persian Gulf 
Syndrome, the examiner(s) are requested 
to completely summarize the relevant 
history, including relevant treatment and 
previous diagnoses, as well as all 
current objective clinical findings and 
subjective complaints, and describe in 
detail the reasons for all medical 
conclusions.  A history of activity and 
the frequency thereof should also be 
ascertained to the extent possible. The 
rationale for any diagnoses should be 
explained.  If the examiner(s) are not 
able to relate the veteran's symptoms to 
any known clinical diagnosis, he or she 
should also state this.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiners in their 
reports. 

a)  Regarding the headaches and dizziness 
disorder, the examiner(s) should render 
an opinion as to whether the type of 
headaches and dizziness found (if any) is 
more likely than not related to his 
service connected hypertension or some 
other cause.  In rendering this opinion, 
consideration should be given to the 
negative findings noted on the separation 
examination, all post-service employment, 
as well as experiences in service.  

b)  Regarding PTSD, the appellant should 
be examined by a board of two (2) 
psychiatric examiners who have not 
previously examined or treated the 
veteran, to determine the diagnoses of 
all psychiatric disorders that are 
present. The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether appellant was 
exposed to a stressor in service.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner is requested 
to express an opinion as to the 
following questions; 

(1) Were any of the alleged stressor, 
found to be established by the record, 
sufficient to produce PTSD?

(2) Is there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD ?

6.  Thereafter, the RO should contact the 
appellant and his representative and 
ascertain whether he desires a personal 
hearing at the RO.  If so, one should be 
scheduled.  If not, adjudication should 
proceed on the evidence of record.  
Documentation as to the response and the 
request should be set forth in the claims 
folder.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Thereafter, the RO 
should readjudicate the appellant's 
claims. Consideration should be to 
afforded to all applicable laws, 
regulations, and diagnostic codes, 
particularly the change in 38 C.F.R. 
§ 3.317, effective in April 29, 1997. 
Specific attention is directed to the 
examination reports. If they do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991). 

Thereafter, to the extent benefits are not granted, the case 
should be returned to the Board for further appellate 
consideration, in accordance with appropriate appellate 
procedure.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


